52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MARYLAND LANDMARK MASONRY RESTORATION CO., INC., Appellant,v.DONOHOE CONSTRUCTION COMPANY, A DIVISION OF the DONOHOECOMPANIES, INC., Appellee.
No. 93-7248.
United States Court of Appeals, District of Columbia Circuit.
April 4, 1995.Rehearing and Suggestion for RehearingIn Banc DeniedJune 28, 1995.

Before:  SILBERMAN, WILLIAMS, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral argument of the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  Given appellant's failure to show causation based on the alleged representation and the absence of any other material issue of disputed fact, the district court properly entered summary judgment for appellee.  Any error arising from the district court's failure to rule, prior to granting summary judgment, on appellant's motion to have appellee file the transcript of the entire deposition of appellant's president was harmless because appellant does not contend that it contains any information that would raise a material issue of disputed fact.  Accordingly, it is


2
ORDERED AND ADJUDGED that the judgment of the district court is hereby affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.